COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-15-00232-CV


In re S.W.                                §    From the 233rd District Court

                                          §    of Tarrant County (233-305590-00)

                                          §    August 28, 2015

                                          §    Per Curiam


                                   JUDGMENT

      The court has considered relator S.W.’s petition for writ of habeas corpus

and is of the opinion that relief should be granted. Accordingly, we order S.W.

discharged immediately from custody, and we order S.W. and any sureties

discharged from all obligations on S.W.’s bond.

      It is ordered that real party in interest P.W. pay all costs of this proceeding,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM